Citation Nr: 1429622	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  10-04 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a heart disorder, to include as a result of exposure to herbicides and/or as secondary to service-connected diabetes mellitus type II.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Ozger, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1964 to March 1967, to include in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In his January 2010 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge sitting at the RO.  As such, in January 2014 and March 2014 letters, the Veteran was informed that his requested hearing had been scheduled for April 2014.  However, a review of the Veterans Appeals Control and Locator System reflects that the Veteran canceled his hearing and has not requested that such be rescheduled.  Therefore, his request for a Board hearing is considered withdrawn.  38 C.F.R. §§ 20.702(e), 20.704(e) (2013).

The Board notes that a prior February 2008 rating decision initially denied service connection for a heart condition.  While the Veteran did not appeal such denial, since such time, there has been a liberalizing law creating a new evidentiary standard for which a claim of entitlement to service connection for ischemic heart disease can be substantiated under 38 C.F.R. § 3.309(e).  See 75 Fed. Reg. 39843 (July 13, 2010).  Therefore, the Veteran's claim must be reviewed on a de novo basis as opposed to a new and material basis.  See Pelegrini v. Nicholson, 18 Vet. App. 112, 125 (2004); Spencer v. Brown, 4 Vet. App. 283 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994).  Consequently, the issue has been characterized as shown on the first page of this decision.

The Board also notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  On the other hand, the Veteran's VBMS file contains documents relevant to the issue on appeal, including a copy of a March 2013 heart examination, and VA treatment records dated through May 2014.  In this regard, while the agency of original jurisdiction (AOJ) considered such VA examination and VA treatment records dated through September 2013 in the September 2013 supplemental statement of the case, VA treatment records dated after September 2013 were not considered by the AOJ.  However, the AOJ will have an opportunity to review such newly associated records in the readjudication of the Veteran's claim on remand.

In May 2014, the Veteran submitted claims of whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a kidney disorder as secondary to diabetes mellitus type II, and entitlement to service connection for depression as secondary to diabetes mellitus type II, diabetic neuropathy of the left and right lower extremities, and bilateral hearing loss.  These issues have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Veteran claims that his heart disorder, to include coronary artery disease and aortic stenosis with valve replacement, are due to his acknowledged in-service herbicide exposure and/or are secondary to his service-connected diabetes mellitus type II. 

In this regard, VA regulations provide that diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service. 38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The diseases presumptively associated with herbicide exposure include ischemic heart disease, including, but not limited to, acute, subacute, and old myocardial infarction; artherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina. 38 C.F.R. § 3.309(e).  This presumption requires exposure to an herbicide agent and, in the case of ischemic heart disease, manifestation of the disease to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii).  

The Board notes that the Veteran was initially afforded a VA examination in June 2007, at which time the examiner stated that the Veteran had aortic stenosis that was not causally related to his diabetes.  However, the examiner did not offer a rationale for such opinion or address whether his diabetes aggravated his heart disorder.

The Board further observes that the Veteran has a current diagnosis of coronary artery disease, which is ischemic heart disease, and his exposure to herbicides coincident with his service in Vietnam has been acknowledged.  However, as indicated previously, presumptive service connection for such disease requires that such manifest to a compensable degree.  In this regard, Diagnostic Code 7005, which pertains to the evaluation of arteriosclerotic heart disease (coronary artery disease) provides that a compensable, i.e., 10 percent, rating is warranted where there is a workload of greater than 7 METs [metabolic equivalent] but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication is required.  Findings of cardiac hypertrophy or dilation electrocardiogram, echocardiogram, or X-ray; left ventricular ejection fraction less than 50 percent; or congestive heart failure result in higher ratings.

As such, with regard to the diagnosis of coronary artery disease, the central question is whether such has manifested to a compensable degree.  In this regard, treatment records reflect a diagnosis of only minimal non-obstructive coronary artery disease and, at a March 2013 VA examination, while minimal coronary artery disease was diagnosed and there was evidence of cardiac hypertrophy, left ventricular ejection fraction of 53 percent, and METs of 3 to 5, it was determined that the former two findings were a result of the Veteran's aortic valve issues and the METs limitation was due to multiple factors, to include morbid obesity and back/knee pain, and it was not possible to accurately estimate the percentage due solely to the heart condition.  

However, since such time, the Veteran has continued treatment for his heart disease, to include treatment for angina in November 2013 and undergoing a stress test and cardiac ultrasound in January 2014.  In this regard, while the former test revealed no ischemia or myocardial infarction with a normal left ventricular ejection fraction of 75 percent, the latter test revealed an estimated left ventricular ejection fraction of 50 percent.  As such evidence indicates that the Veteran's heart disorder, which includes a diagnosis of coronary artery disease, may have increased in severity since the September 2013 VA examination, the Board finds that he should be afforded a new VA examination to determine whether his coronary artery disease has manifested to a compensable degree.

Moreover, as noted previously, the March 2013 VA examiner found that the Veteran's METs level based on an interview were estimated to be 3 to 5; however, she determined that such a finding was due to multiple factors, to include morbid obesity and back/knee pain, and it was not possible to accurately estimate the percentage due solely to the heart condition.  However, she did not offer a rationale for such determination.  Such should be accomplished on remand.

Additionally, while on remand, the Veteran should be given an opportunity to identify any VA or non-VA healthcare provider who has treated him for his heart disorder.  Thereafter, all identified records, to include VA treatment records from the Denver, Colorado, VA Medical Center (VAMC) dated from May 2014 to the present, should be obtained for consideration in the Veteran's appeal.

Finally, upon the readjudication of the Veteran's claim, the AOJ should consider the entirety of the evidence, to include all records received since the issuance of the September 2013 supplemental statement of the case.  Furthermore, in regard to the question of whether the Veteran's coronary artery disease manifests to a compensable degree, the AOJ should consider the principles outlined in Mittleider v. West, 11 Vet. App. 181 (1998), which states that, when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102, which requires that reasonable doubt on any issue be resolved in the Veteran's favor, clearly dictates that such signs and symptoms be attributed to the service-connected condition.     

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran identify any VA or non-VA healthcare provider who has treated him for his heart disorder.  After securing any necessary authorizations from him, obtain all identified records, to include VA treatment records from the Denver VAMC dated from May 2014 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  After obtaining all outstanding treatment records, schedule the Veteran for a VA examination to determine the current nature, severity, and etiology of his heart disorder.  The entire claims file, to include the paper claims file and any relevant medical records in the Veteran's VBMS and/or Virtual VA files, and a copy of this Remand shall be made available to the examiner in conjunction with the examination, and the examiner should indicate that the claims folder was reviewed.  All tests deemed necessary by the examiner must be performed, and all findings set forth in detail.

(A)  The examiner should identify all currently diagnosed heart disorders.

(B)  For each currently diagnosed heart disorder, the examiner should offer an opinion as to whether such is at least as likely as not (i.e., there is a 50 percent or greater probability) related to the Veteran's in-service herbicide exposure.   

(C)  For each currently diagnosed heart disorder, the examiner should also provide an opinion as to whether it is at least as likely as not that such diagnosed heart disorder (a) was caused, or (b) aggravated (worsened beyond the natural progression) by the Veteran's service-connected diabetes mellitus.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

(D)  For the Veteran's diagnosed ischemic heart disease, i.e., coronary artery disease, only, the examiner should indicate whether such results in:

	(i)  The need for continuous medication;

(ii)  A workload not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope;

(iii)  Cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray;

(iv)  Left ventricular dysfunction with an ejection fraction of less than 50 percent; or,

(v)  Chronic congestive heart failure or more than one episode of acute congestive heart failure in the past year.

In addressing such inquiry, the examiner should note that the Veteran has comorbidities of non-ischemic heart disease of aortic valve replacement, morbid obesity, and back/knee pain.  If the aforementioned symptoms are present, but unrelated to the Veteran's ischemic heart disease, the examiner should clearly explain why with a complete rationale.

In offering any opinion, the examiner should consider the full record.  Any opinion expressed should be accompanied by a supporting rationale.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include all evidence received since the issuance of the September 2013 supplemental statement of the case.  As relevant to the Veteran's ischemic heart disease, the AOJ should also consider the principles articulated in Mittleider, supra.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

